Citation Nr: 1334171	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  06-05 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel







INTRODUCTION

The Veteran served on active duty from May 1978 to January 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  This case was remanded by the Board in February 2010, March 2012, and June 2013 for further development. 

The American Legion, in the August 2013 Informal Hearing Presentation, appears to be raising a claim to reopen the request for service connection for erectile dysfunction.  As this claim has not been adjudicated by the RO, it is hereby referred to the RO for appropriate action.

The appeal is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Further development is needed on the matters on appeal.  Initially, the Board notes that the evidence of record indicates that the Veteran has participated in VA's Vocational Rehabilitation program.  See November 2006 VA treatment record.  It also appears the Veteran may have applied for disability benefits from the Social Security Administration (SSA).  See December 2006 VA treatment record.  As these records are potentially relevant to the matters at hand, namely by potentially showing the industrial effect of the service-connected disabilities, the Board finds that the AMC should ensure that copies of all relevant Vocational Rehabilitation and SSA records have been associated with the file.  

Once any relevant evidence is received from VA's Vocational Rehabilitation service and from the Social Security Administration, the case should be referred to the June 2013 VA examiner for an addendum to his opinion on the Veteran's employability that takes the above records into consideration.

Accordingly, the case is REMANDED for the following action:

1. Obtain a copy of the Veteran's Vocational Rehabilitation file and associate all relevant records with the claims file.  

2.  Obtain the Veteran's SSA records, including all medical records which formed the basis of any decision rendered.  Efforts to obtain these records should be documented and any evidence received in response to this request should be associated with the claims folder.

3.  Refer the claims folder to the examiner that conducted the June 2013 examination and request an addendum opinion as to the Veteran's employability that takes into consideration any records received from VA's Vocational Rehabilitation service and the Social Security Administration.  If this examiner is no longer available, refer the claims folder to an examiner qualified to render the requested addendum to the June 2013 opinion.  A complete rationale for any opinion must be provided.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.

4.  Thereafter, readjudicate the appellant's claim.  If any benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


